DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the selective hybrid propulsion drivetrain, mechanical connector, tilt rotor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	
2.	Claim 2, line 2, recites the limitation “selective hybrid propulsion drivetrain”, it is unclear which element is being referred to. Appropriate correction is required.
3.	Claims 7 and 17, line 1-2, recites the limitation “tilt rotor”. The examiner, at best, will
interpret "tilt rotor" as tilt wing. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200017228 A1 Combs; Cory Michael et al. 
4.	Regarding claim 1 Combs teaches a propulsion system for an aircraft, the propulsion system comprising: an engine (fig. 1, element 110); an electric motor (fig. 1, element 102); a first propeller (fig. 3, element 308 second propellers) mounted to an aerodynamic body (fig. 3, element 314A/B) of the aircraft (fig. 3, element 300), the first propeller driven by the engine (para 0048, “second propellers 308 powered by one or more combustion engines”); a second propeller mounted to the aerodynamic body and positioned outboard relative to the first propeller (fig. 3, elements 306A-F first propellers), the second propeller driven by the electric motor (para 0048, “first propellers 306 powered by one or more electric motors”); and a selector to control whether the propulsion system is operated in a hybrid mode in which the first and second propellers are driven (para 0010 flight control system, controls which or both propulsion systems).
5.	Regarding claim 2, Combs teaches the propulsion system as defined in claim 1, wherein the selector includes a selective hybrid propulsion drivetrain  (fig. 7).
6.	Regarding claim 3, Combs teaches the propulsion system as defined in claim 1, wherein the second propeller is mounted to an interchangeable propeller assembly that is removably couplable from the aerodynamic body via a mechanical connector (para 0008 “In some implementations, the first propeller and/or the second propeller may be coupled to the nose of the parallel hybrid aircraft.”).
7.	Regarding claim 4, Combs teaches the propulsion system as defined in claim 1, wherein at least one of the first or second propellers is foldable (para 0039, propeller is folded).
8.	Regarding claim 8, Combs teaches a method of providing propulsion to an aircraft, the method comprising: driving, via an engine (para 0003), first propellers (fig. 3, element 308 second propellers) of an aerodynamic body (fig. 3, element 314A/B); and selectively driving (para 10), via at least one electric motor, second propellers of the aerodynamic body based on whether the aircraft is operating in a hybrid 
9.	Regarding claim 9, Combs teaches the method as defined in claim 8, further including folding the second propellers toward respective interchangeable propeller assemblies when the second propellers are idled (para 0039).
10.	Regarding claim 10, Combs teaches the method as defined in claim 8, further including enabling the hybrid mode in response to at least one of hovering, takeoff or landing of the aircraft (abstract).
11.	Regarding claim 12, Combs teaches the method as defined in claim 8, further including removing an interchangeable propeller assembly from the aircraft to vary a flight mode of the aircraft, the interchangeable propeller assembly including one of the second propellers (para 0065).
12.	Regarding claim 13, Combs teaches a propulsion system for a tilt wing of an aircraft, the propulsion system comprising: a wing body (fig. 3, element 314A/B); first propellers mounted on the tilt wing (fig. 3, element 308), the first propellers to be driven by an engine(para 0048, “second propellers 308 powered by one or more combustion engines”); second propellers (fig. 3, elements 306A-F) mounted on the tilt wing, the second propellers positioned outboard relative to the first propellers (fig. 3, element 306 out board of 308), the second propellers to be driven by at least one electric motor (para 0048, “first propellers 306 powered by one or more electric motors”); and a selector to control whether the propulsion system is operated in a hybrid mode in which the first and second propellers are driven (para 0010 flight control system, controls which or both propulsion systems).
13.	Regarding claim 18, Combs teaches the propulsion system as defined in claim 13, wherein the second propellers are mounted to respective interchangeable propeller assemblies that are removably couplable from the tilt wing via mechanical connectors (para 0008 “In some implementations, the first propeller and/or the second propeller may be coupled to the nose of the parallel hybrid aircraft.”).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs as applied to claims above, and further in view of US 20130099065 A1 Stuhlberger; Johannes.


However Stuhlberger teaches further including a generator (fig. 6, element 96) operatively coupled between the electric motor (fig. 6, element 104) and the engine (fig. 6. Element 92).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system taught by Combs with the generator taught by Stuhlberger in order to “…generate electrical energy.” (para 0012, 0042, element 120, fig 6).
16.	17.	Regarding claim 7, Combs as modified teaches rotors operatively coupled to the generator (fig. 6, element 106 coupled to element 96), as defined in claim 5, but, does not discuss a tilt wing system, that tilts the rotors via the tilting of the wings further thus being a tilt rotor. However, Stuhlberger discloses a known concept of tilt wings that result in tilt rotors.  As such, it would have been obvious to modify Combs to have tilt wings for at least the added benefits of STOL, VTOL, hovering and more maneuverability in general and tilt wing are old and well known concepts in the art.   
18.	Regarding claim 11 Combs teaches the method as defined in claim 8, but fails to teach further including trickle charging batteries operatively coupled to the at least one electric motor.
However Stuhlberger teaches further including trickle charging batteries operatively coupled to the at least one electric motor (para 0042).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Combs with the battery taught by Stuhlberger in order “…to support the operation of at least one of the electric motors 104, 110, 116 (so-called "boost").” (para 0042).

19.	Regarding claims 14, 15, Combs teaches the propulsion system as defined in claim 1, and suggests the electric motors and engines can be configured to self charge (para 32, 49, 57), but fails to expressively teach further including a generator operatively coupled between the electric motor and the engine and battery for charging. 
However Stuhlberger teaches further including a generator (fig. 6, element 96) operatively coupled between the electric motor (fig. 6, element 104) and the engine (fig. 6. Element 92).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system taught by Combs with the generator taught by Stuhlberger in order to “…generate electrical energy.” (para 0012, 0042, element 120, fig 6).
21.	Regarding claim 16 Combs as modified teaches the propulsion system as defined in claim 15, however Combs teaches wherein the battery includes a first battery operatively coupled to a first one of the second propellers, and further including a second battery operatively coupled to a second one of the second propellers (para 0032 battery coupled to combustion and electrical propulsion systems, wherein batter consists of battery pack of one or more batteries).
22.	Regarding claim 17 Combs as modified teaches rotors operatively coupled to the generator (fig. 6, element 106 coupled to element 96 5, but, does not discuss a tilt wing system, that tilts the rotors via the tilting of the wings further thus being a tilt rotor. However, Stuhlberger discloses a known concept of tilt wings that result in tilt rotors.  As such, it would have been obvious to modify Combs to have tilt wings for at least the added benefits of STOL, VTOL, hovering and more maneuverability in general and tilt wing are old and well known concepts in the art.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642